Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1, 11, and 18 has been amended to recite that that the slurry is abrasive free. This amendment necessitates the introduction of the prior art of Oh et al US 9,368,371 which teaches that it known to teach slurry made with or without abrasives.
Claim 22 was introduced as a new claim with the limitation that the etching inhibitor that includes 2-mercaptopyridine N-oxide. The prior art of Yamamori et al (US 6,462,102) see col. 18 lines 20-31 teaches 2-mercaptopyridine N-oxide is often used as an ingredient in process fluids to ensure antifouling.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-20, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9,416, 297 held to Hsu et al in view of Yoshida Yuiko et al (WO 2013/099595 using the Machine Generated English Translation provided herewith, henceforth referred to as Yoshida et al).
The patent claims a CMP slurry composition configured to provide for a high metal to dielectric material removal selectivity with a low rate of metal recess formation.
Regarding claims 1 and 18:	 The patent claims that the slurry consists of an oxidant and a germanium removal rate enhancer that includes a methylpyridine compound see claims 1 and 5 of the patent held to Hsu et al. The patent fails to claim the CMP tool that this slurry is used in and thus fails to claim the structure of CMP tool.
The prior art of Yoshida et al teaches a CMP tool. See Fig. 1wherein the CMP tool is illustrated as having a slurry supply source (tanks 8 and 11 ), a polishing pad 4 that is disposed on a platen 3, and a workpiece carrier (polishing head 2). The motivation to use the CMP tool of Yoshida et al as the apparatus to provide the slurry of the patent is that the CMP tool of Yoshida et al is a conventional CMP tool with known components such as a polishing pad, slurry source, and wafer carrier. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to use the CMP tool of Yoshida et al as the apparatus to provide the slurry of the patent.
Notice that claim 12 of the patent held to Hsu et al teaches a slurry devoid of abrasives or is abrasive free. Furthermore, the prior art of Yoshida et al teaches that germanium removal rate enhancer includes dimethylpyridine compound aka 2-methylpyridine compound. The prior art Yoshida et al lists 2-methylpyridine compound in [0048] as a known component used in CMP slurry compositions. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide lists 2-methylpyridine compound as a chemical provided in the slurry composition of the patent as modified by Yoshida et al.

Regarding claims 4 and 5:	See claims 1 and 13 of the patent held to Hsu et al which recites that the oxidant comprises a peroxide (a compound with one or more oxygen atoms).
Regarding claim 9:	See claim 14 of the patent held to Hsu et al where the patent claims a surfactant.
Regarding claim 10:	See claim 8 of the patent held to Hsu et al which claims that the slurry composition has a pH range of 1-10 this range includes the claimed range of 1-6 of the present invention.
Regarding claim 11: Notice that claim 12 of the patent held to Hsu et al teaches a slurry devoid of abrasives or is abrasive free. The claims of the patent fails to teach that the slurry includes sulfur atoms. See the lists of oxidants in [0048] of Yoshida et al where sulfuric acid is listed which comprises oxygen and sulfur atoms. The motivation to provide a slurry component containing sulfur and oxygen atoms as Yoshida et al suggests is that it is a known art recognized slurry constituent which contains the desired chemical and physical properties. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the patent to utilize the slurry components such as those suggested by Yoshida et al as they contain the desired chemical and physical properties.
Regarding claim 12:	Claim 2 of the patent held to Hsu et al lists GeSi as the surface layer.
Regarding claim 13: Claim 1 of the patent held to Hsu et al recites that the surface layer is dielectric.

Regarding claim 16:	See the rejection of claims 1, 11, 14, and 18 above. Note that the patent fails to teach the workpiece carrier rotates. The prior art of Yoshida al also teaches a CMP tool wherein the polishing head 2 rotates see Fig. 1 and  see [0091] of Yoshida et al. The rotational movement enhances the contact between the substrate and the pad. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide rotating wafer carrier as suggested by Yoshida et al in the patent.
Regarding claim 17: See the rejection of claims 1, 11, 14, and 18 above. Note that the patent also fails to claim a structure such as a valve manifold to selectively provide the slurry to the apparatus.
See Fig. 1 of Yoshida et al which illustrates line 38 that is coupled to a valve manifold comprising valves 7, 13. The motivation to provide a valve manifold is to provide a structure that is configured to select which processing fluid and its desired composition is distributed to the CMP tool.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide a valve manifold in the CMP tool of the patent as suggested by Yoshida et al.

The motivation to use the CMP tool of Yoshida et al as the apparatus to provide the slurry of the patent is that the CMP tool of Yoshida et al is a conventional CMP tool with known components such as a polishing pad, slurry source, and wafer carrier. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to use the CMP tool of Yoshida et al as the apparatus to provide the slurry of the patent.
Regarding claim 22:	 See claims 5 and 20 of the patent where 2-mercaptopyridine N-oxide is recited.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9,416, 297 held to Hsu et al in view of Yoshida Yuiko et al (WO 2013/099595 using the Machine Generated English Translation provided herewith) as applied to claims  1, 3-7, 9-20, and 22 above, and in further view of Choi et al (US 2010/0151684).
See the rejection of claims 1, 11, 14, and 18 above. Note that the modification of the  patent with Yoshida et al fails to recite that the oxidant includes two or more of the listed chemicals. Choi et al teaches that the slurry composition comprises at least one (which obviates that more than one component is possible) selected from hydrogen peroxide and peracetic acid. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to introduce the teachings of Choi et al to provide at least two or more of the chemicals listed in Choi et al see claim 6 to the patent as modified by Yoshida et al.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, and 11-19 rejected under 35 U.S.C. 103 as being unpatentable over Yoshida Yuiko et al (WO 2013/099595 using the Machine Generated English Translation provided herewith) in view of Oh et al (US 9,368,371.
Regarding claims 1, 14, and 18:	 The prior art of Yoshida Yuiko et al teaches a CMP tool. (polishing machine 10). See Fig. 1 wherein the CMP tool is illustrated as having a slurry supply source (tanks 8, 11), a polishing pad 4 that is disposed on a platen 3 and a workpiece carrier (polishing head 2) see [0091]. See the polishing pad 4 is configured to rotate see [0091]. The slurry composition including an oxidant and a germanium removal rate enhancer that includes a 3-methylpyridine. See [0004], [0047], and [0048] which recites that the slurry source includes an oxidant and a germanium removal rate enhancer.
The prior art of Yoshida Yuiko et al fails to teach that the slurry is abrasive free.
The prior art of Oh et al teaches a CMP system where it is taught it is known perform CMP with or without abrasives see col. 4 lines 8-20. The motivation to provide a slurry without abrasives is to reduce scratching while polishing the wafer. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Yoshida Yuiko et al to use slurry that is abrasive free as suggested by Oh et al.

Regarding claim 9:	 See a chelating agent is recited by Yoshida Yuiko et al in [0004], [0047], and [0048]
Regarding claim 11: See the lists of oxidants in [0048] of Yoshida Yuiko et al where sulfuric acid is listed which comprises oxygen and sulfur atoms. 
 The prior art of Yoshida Yuiko et al fails to teach that the slurry is abrasive free.
The prior art of Oh et al teaches a CMP system where it is taught it is known perform CMP with or without abrasives see col. 4 lines 8-20. The motivation to provide a slurry without abrasives is to reduce scratching while polishing the wafer. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Yoshida Yuiko et al to use slurry that is abrasive free as suggested by Oh et al.
Regarding claims 12 and 13: The substrate is not structurally part of the apparatus and thus the layers thereupon are interpreted as an intended use. The apparatus of Yoshida Yuiko et al is inherently capable of being used to process the claimed surface layer as an apparatus is what it is and not what it does. 
Regarding claim 15: The prior art of Yoshida Yuiko et al teaches dressing mechanism 5 (pad conditioner) in [0096]. 
Regarding claim 16:	See the rejection of claims 1, 11, 14, and 18 above. Note that the patent fails to teach the workpiece carrier rotates. The prior art of Yoshida Yuiko et al also teaches a CMP tool wherein the polishing head 2 rotates see Fig. 1 and  see [0091] of Yoshida Yuiko et al. The rotational movement enhances the contact between the substrate and the pad. 
Regarding claim 17: See Fig. 1 of Yoshida et al which illustrates line 38 that is coupled to a valve manifold comprising valves 7, 13. 
Regarding claim 19:	See the rejection of claims 1, 11, 14, and 18 above recall the prior art of Yoshida et al teaches a workpiece carrier (polishing head 2) as illustrated in Fig. 1.

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Yoshida Yuiko et al (WO 2013/099595 using the Machine Generated English Translation provided herewith) in view of Oh et al (US 9,368,371) as applied to claims 1, 4, 9, and 11-19 and in further view of Hydrick et al (US 2010/0012976).
 The prior art of Yoshida Yuiko et al as modified by Oh et al was discussed above.
The modification fails to teach the oxidant listed in claim 5.
The prior art of Hydrick et al teaches the polishing of semiconductor materials where the slurry composition includes an oxidant (see H2O2 in [0065]) and a germanium removal rate enhancer see [0049]. See col. 4 lines 46-63 of Kawasaki et al recites an oxidizing agent (oxidant) and lists hydrogen peroxide H2O2 among the suitable oxidants. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Yoshida Yuiko et al using the abrasive free slurry as suggested by Oh et al with the suggested slurry composition of Hydrick et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida Yuiko et al (WO 2013/099595 using the Machine Generated English Translation provided herewith) in view of view of Oh et al (US 9,368,371) as applied to claims 1, 4, 9, and 11-19 and in further view of De Rege Thesauro et al (US 2010/0029181).
The teachings of Yoshida Yuiko et al as modified by Oh et al were discussed above.
The modification fails to teach the pH of the slurry. The prior art of Thesauro et al teaches compositions for polishing Si-containing substrates. The abstract of Thesauro et al teaches that the pH is 7 or less. The motivation to ensure that the pH of the slurry is the claimed range of  1-6 which is within the suggested range of et al is that this range is an acid which is useful for polishing dielectric Si-containing substrates at a high rate relative to semiconductor Si-containing substrates as suggested in the abstract of et al. Thus, it would have been obvious at the time of the claimed invention to further modify the slurry composition of in the CMP tool of Yoshida Yuiko with the abrasive free slurry as suggested by Oh et al and the pH of 1-6 as suggested by Thesauro et al.

Claims 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Yoshida Yuiko et al (WO 2013/099595 using the Machine Generated English Translation provided herewith) in view of Oh et al (US 9,368,371) as applied to claims 1, 4, 9, and 11-19 and in further view of Kollodge (US 2008/0315154).
Regarding claims 6, 7, and 20:  The teachings of Yoshida Yuiko et al as modified by Oh et al were discussed above.	
The modification fails to teach an etch inhibitor. The prior art of Kollodge teaches polishing fluids for CMP. In [0039] Kollodge teaches the use of passivating agents or etch inhibitors, Therein Kollodge suggests that mercaptopyridine n-oxide is known to provide the desired planarization criterial such as the cut rate, surface finish, and planarity. Thus, it would 
Regarding claim 19:	See the rejection of claims 1, 11, 14, and 18 above. See Yoshida Yuiko et al provides a polishing head 2 (workpiece carrier) which is configured to house a substrate 1 and bring the substrate into contact with the polishing pad 4 see Fig. 1 and [0091] of Yoshida Yuiko et al. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Yoshida Yuiko et al (WO 2013/099595 using the Machine Generated English Translation provided herewith in view of Oh et al (US 9,368,371) as applied to claims 1, 4, 9, and 11-19 and in further view of Choi et al (US 2010/0151684).
The teachings of Yoshida Yuiko et al as modified by Oh et al were discussed above.	
The modification fails to teach the oxidant includes two or more of the listed chemicals. Choi et al teaches that the slurry composition comprises at least one (which obviates that more than one component is possible) selected from hydrogen peroxide and peracetic acid. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to introduce the teachings of Choi et al to provide at least two or more of the chemicals as suggested and listed in Choi et al in the apparatus of Yoshida Yuiko et al with the abrasive free slurry as suggested by Oh et al.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable Yoshida Yuiko et al (WO 2013/099595 using the Machine Generated English Translation provided herewith in view of Oh et al (US 9,368,371) as applied to claims 1, 4, 9, and 11-19 and in further view of Yamamori et al (US 6,462,102).
The teachings of Yoshida Yuiko et al as modified by Oh et al were discussed above.	
The modification fails to teach the etching inhibitor that includes 2-mercaptopyridine N-oxide.
In Yamamori et al see col. 18 lines 20-31 where a resin is provided and made of 2-mercaptopyridine N-oxide to ensure antifouling. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to introduce the teachings of Yamamori et al to provide an etching inhibitor that is made of 2-mercaptopyridine N-oxide to ensure antifouling in the apparatus of Yoshida Yuiko et al with the abrasive free slurry as suggested by Oh et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gradtke et al US 2005/0054642 which teaches 2-mercaptopyridine N-oxide is a known component to create a microbicidal composition see [0004]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716